Citation Nr: 1601129	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected tension headaches.

 3. Entitlement to an initial evaluation in excess of 20 percent for the service-connected multi-level degenerative arthritis and disc disease of the cervical spine ("cervical spine disability"). 



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1975. 

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes the Veteran filed a claim for PTSD in June 2010.  The Board has recharacterized his claim more generally as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding was associated with the virtual record.

The claims of service-connection for an acquired psychiatric disorder and increased rating for the cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran all reasonable doubt, throughout the appeal period, the Veteran's tension headaches have been manifested by very frequent, completely prostrating and prolonged attacks. 
CONCLUSION OF LAW

The criteria for an initial 50 percent rating, and no higher, for the service-connected tension headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran's claim pertaining to tension headaches on appeal arises from his disagreement with the initial disability evaluation assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist is not abrogated by the granting of service connection.  VA has obtained service treatment records, post-service medical records, Social Security Administration records, and provided the Veteran VA examinations.  The Veteran was afforded the opportunity to give testimony in support of his appeal in November 2015; the transcript has been obtained. 
All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

In adjudicating this claim, the Board has reviewed all of the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  All reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for that higher rating.  38 C.F.R. § 4.7.

When considering functional impairment caused by a service-connected disability, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as a "staged" rating and is irrespective of whether an initial or established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran appealed the June 2011 rating decision that awarded service connection for tension headaches and assigned a 30 percent rating effective June 2010 under Diagnostic Code 8100.


Under Diagnostic Code 8100, a 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted for characteristic prostrating attacks occurring on an average of once per month over the last several months. 
38 C.F.R. § 4.124a , Diagnostic Code 8100.

Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations and precedent cases, the Board finds that there is adequate pathology in the record to support a finding of tension headaches productive of very frequent, completely prostrating and prolonged attacks to warrant a 50 percent rating throughout the appeal period.  38 C.F.R. § 4.7.  

Notably, VA outpatient treatment records and reports of VA examination consistently contain complaints of headaches occurring anywhere from four to five days a week, to daily.  The headaches lasted from three to six hours.  On VA examination in 2011 he had to lie down until the headaches were gone.  While the Board is aware that the 2015 VA examiner indicated the Veteran's headaches were not prostrating attacks, this is inconsistent with the evidence of record and with the examination report itself.  By the examiner's own admission, the Veteran was a poor historian and did not seem to understand that he could take medication as needed for his headaches.  The examiner noted the Veteran reported daily headaches, encompassing his forehead to the back of his head.  This description has not changed throughout the appeal period.  

During his November 2015 Board hearing, the Veteran testified that he had headaches daily.  The Veteran further indicated that all he was able to do when his head throbbed was hold his head.  He stated he was unable to function during the headaches.  He took as much as 10 aspirin on occasion to relieve the pressure.  He testified that this occurred three to four times a week. 

In light of this record, and giving the benefit of any doubt, the Board concludes that the severity and frequency of the Veteran's headaches more closely approximate the criteria for an initial 50 percent rating under Diagnostic Code 8100.  Very frequent, completely prostrating and prolonged attacks of tension headaches have been present to a varying degree throughout the appeal period.  While the Board is aware that his tension headaches have not been productive of severe economic adaptability, his symptoms more nearly approximate the criteria for an initial 50 percent rating as clearly his headaches are occurring more than once a month and have been throughout the appeal period.  38 C.F.R. § 4.7.  The Board finds the Veteran's description of his symptomatology to be within the competency of a lay person.  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board also notes that 50 percent is the maximum disability rating available under Diagnostic Code 8100, and that no other diagnostic codes, including those related to neurological conditions, are applicable in this case. 

In summary, for the reasons and bases set forth above, and with application of the benefit-of-the-doubt rule, the Board concludes that an initial 50 percent rating, but no more, is warranted for the Veteran's tension headaches. 

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his tension headache claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows that the 2011 VA examiner noted the Veteran was unemployed as a result of his psychiatric disorder.  The 2015 VA examiner found that the Veteran's headache condition did not impact his ability to work.  The Veteran does not claim that his tension headaches render him unemployable nor does the evidence support such a finding.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected tension headaches, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's Rating Schedule.  The Board finds that the record does not reflect that the Veteran's service-connected tension headaches are so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected tension headaches reasonably describe his disability level and symptomatology.  The criteria allow for ratings based on very frequent, prostrating and prolonged attacks.  Indeed, his complaints of prostrating, daily headaches are the basis for the increase in rating from 30 to 50 percent.  The Board notes that he did not meet all the criteria for a 50 percent rating, as there was no evidence headaches productive of severe economic adaptability; however, he more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Therefore, his disability picture is contemplated by the Rating Schedule and no extra-schedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
ORDER

Entitlement to an initial 50 percent rating, and no higher, for the service-connected tension headaches is granted subject to the controlling regulations governing monetary awards. 


REMAND

A preliminary review of the record reveals the claims pertaining to an acquired psychiatric disorder and cervical spine disability are not ready for appellate disposition.

The Veteran testified in November 2015 that his cervical spine disability had worsened in severity since his last VA examination in January 2015.  Notably, he indicated that he is unable to move his neck.  He testified that he has to turn his whole body around to look.  BVA Transcript at 7-8.  The undersigned noted the movements described.  BVA Transcript at 9.  The Board cannot ascertain to what extent the cervical spine disability has increased in severity, if at all, without VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).
 
The Veteran additionally testified in November 2015 that he continued to seek mental health treatment at the VA Medical Center (VAMC) in Milwaukee.  He further testified that his next appointment was the week after his hearing.  The last VA treatment records associated with the virtual record are dated in January 2015.  Any missing and/or ongoing VA treatment records are pertinent to the issue and must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

The Veteran was last afforded a VA psychiatric examination in April 2011.  In light of the missing records, and as it is essential that each disability be viewed in relation to its history, a new VA examination is necessary.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  
The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any missing and/or recent VA clinical records, including from the Milwaukee VAMC, not on file pertaining to treatment of the claimed conditions, to include those dated from January 2015 to the present.    

2.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the current severity of the service-connected cervical spine disability.  All indicated tests or studies must be completed.  

Examination findings pertinent to the cervical spine should be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  If the Veteran is unable to perform range of motion testing, the examiner must indicate whether there is any objective pathology preventing the Veteran from performing such tests.  The examiner should further comment on whether there is any intervertebral disc syndrome and if so, whether there are any incapacitating episodes and the duration of such.  Finally, please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected cervical spine disability alone (not including the effects of any non-service connected disabilities).

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed acquired psychiatric disability.   
All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.  A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation. All current psychiatric disorders should be clearly reported.  

The examiner should offer an opinion in response to the following: is it clear and unmistakable (obvious and manifest) that a psychiatric disability pre-existed the Veteran's active military service and if so, is it clear and unmistakable (obvious and manifest) that a psychiatric disability was not aggravated during such service beyond the natural progress of the disease.  The examiner is informed that aggravation may not be conceded when the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  

If it is not clear and unmistakable (obvious and manifest) that an acquired psychiatric disability pre-existed service and was not aggravated during service, the examiner must indicate whether it is it at least as likely as not that an acquired psychiatric disorder existed during service or is otherwise related to service.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


